Citation Nr: 1013577	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-26 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for a bilateral knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran incurred an 
injury to his cervical spine during service or that cervical 
spine arthritis was diagnosed within a year following 
service.

2.  The evidence does not show that the Veteran is currently 
diagnosed with a disability of one or both hips; and the 
evidence does not show that the Veteran incurred an injury to 
one or both hips during service or that arthritis of the hips 
was diagnosed within a year following service.


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1131, 5103, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

2.  The Veteran's disability, if any, of one or both hips was 
not incurred or aggravated during service.  38 U.S.C.A §§ 
1131, 5103, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran 
is entitled to service connection for disabilities of the 
cervical spine and bilateral hips.  Initially, the Board 
notes that VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a 
March 2007 letter, VA informed the Veteran of the evidence VA 
had received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claims.  The same 
letter also explained how disability ratings and effective 
dates are assigned.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

In this case, the Veteran's service treatment records, VA 
treatment records, and pertinent private treatment records 
have been associated with the claims file.

The Veteran did not undergo a VA examination regarding his 
claims for disabilities of the cervical spine and bilateral 
hips.  The Board finds that in this case no examination is 
necessary.  VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  An examination or opinion is 
necessary to make a decision on a claim if (1) the record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (2) the evidence establishes that an event, 
injury, or disease occurred during service, or that certain 
diseases manifested during the applicable presumptive period; 
and (3) the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

In this case, no examination is necessary to adjudicate the 
claims for service connection for disabilities of the 
cervical spine and bilateral hips because the evidence does 
not satisfy the second element discussed above (in-service 
injury).  Although the Veteran alleges that he injured his 
cervical spine and bilateral hips during service when he fell 
off a tank (falling thirteen feet), his service treatment 
records do not confirm the occurrence of this injury.  
Although service treatment records show that the Veteran was 
treated for a number of ailments during service, they do not 
show a single complaint of neck or hip pain or any other 
condition related to the cervical spine or hips.

Moreover, the Board notes that a medical examination would 
serve no useful purpose in this case because one of the 
required elements to establish service connection (discussed 
in more detail below) is an in-service disease or injury.  
Because that element is lacking here, there is no possibility 
that the Veteran's service-connection claims for disabilities 
of the cervical spine and bilateral hips could be 
substantiated merely by virtue of a medical examination.  
Accordingly, the Board finds that the Veteran was not 
prejudiced by the lack of a VA examination.

In sum, VA has fulfilled its duty to assist in every respect.


II.  Service Connection

The Veteran contends he is entitled to service connection for 
disabilities of the cervical spine and bilateral hips.  
Specifically, he contends that during service he fell off a 
tank (falling thirteen feet) and injured, among other things, 
his cervical spine and hips; and that ever since that 
incident, he has had problems with his cervical spine and 
hips.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1131, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may also be granted 
for chronic disorders, such as arthritis, when manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).


A.  Cervical Spine Disability

The Veteran contends he is entitled to service connection for 
a cervical spine disability.  The service treatment records 
are void of any complaints of, treatment for, or diagnoses of 
cervical spine disabilities or other problems related to the 
cervical spine.

Turning to the post-service medical evidence, the Board notes 
that the Veteran underwent a magnetic resonance image (MRI) 
of the cervical spine in September 2005.  (There is no 
medical evidence in the file that predates September 2005 and 
that relates to a condition of the cervical spine.)  The MRI 
showed possible minimal posterior bulging discs at C5-C6 and 
C6-C7; and probable very mild narrowing of the right neural 
foramen at C6-C7.  A December 2006 VA outpatient consultation 
report shows that the Veteran presented complaining, among 
other things, of pain in the cervical spine.  No mention was 
made with respect to a relationship between a cervical spine 
disability and the Veteran's service.

After reviewing all the evidence, the Board is unable to 
grant the Veteran's claim for service connection for a 
cervical spine disability.  Specifically, the Board finds 
that the evidence does not show the occurrence of an in-
service event, injury, or disease related to the cervical 
spine.  A review of the service treatment records shows that 
the Veteran was treated for several other ailments, 
including, on two separate occasions, a low back strain.  
Because the service records show that the Veteran was willing 
and able to seek medical attention when necessary, the Board 
finds that had the Veteran injured his cervical spine (after 
falling thirteen feet off a tank), more likely than not, he 
would have sought medical attention (or at least would have 
mentioned the injury at a future appointment).

Accordingly, because the evidence does not show an in-service 
injury to the cervical spine, or that a current cervical 
spine disability is otherwise related to service, the Board 
is unable to grant the Veteran's claim for service connection 
for a cervical spine disability.


B.  Bilateral Hip Disability

The Veteran contends he is entitled to service connection for 
a bilateral hip disability.  The service treatment records 
are void of any complaints of, treatment for, or diagnoses of 
a bilateral hip disability or other problems related to the 
hips.

There is no post-service medical evidence of a disability or 
condition that affects either hip.

After evaluating all the evidence, the Board finds that, 
given the absence of medical evidence during service, and 
further given the absence of evidence of a current diagnosis 
pertaining to the hips, it is less likely than not that the 
Veteran suffered an in-service injury to either hip that is 
causally related to any disability, if any, he currently 
experiences.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("In the absence of proof of a present disability 
there can be no valid claim.").  Because the evidence does 
not support a finding of an in-service injury to one or both 
hips-or a presently diagnosed disability affecting one or 
both hips-the Board is unable to grant the claim.

In arriving at the above conclusions, the Board has 
considered the doctrine of reasonable doubt, but finds that 
the preponderance of the evidence is against a finding of 
entitlement to service connection; the claims are therefore 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for a disability of the 
cervical spine is denied.

Entitlement to service connection for a disability of the 
bilateral hips is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a bilateral knee 
disability.

The service treatment records show that the Veteran was 
treated for his knees on two occasions during service.  In 
October 1979, he was treated for a bruise of the left knee.  
The Veteran reported that his knee was injured when he hit it 
with a hammer.  There was tenderness over the lateral aspect 
of the knee, but no discoloration, swelling, effusion, or 
crepitus.  An X-ray of the left knee showed no significant 
abnormalities.

In December 1979, he was treated for pain in both knees that 
had been ongoing for four days.  There was grinding in the 
knees at the patella.  There was no swelling or 
discoloration.  The examiner diagnosed the Veteran with 
chondromalacia (also known as patellofemoral stress syndrome 
or runner's knee; consisting of anterior knee pain due to 
irritation of the cartilage on the undersurface of the 
kneecap).

Turning to the post-service medical evidence, the Board notes 
that the Veteran underwent a VA examination in October 2007.  
At the examination, the Veteran reported that his right knee 
was slightly worse than his left knee; that he experienced 
"occasional" bilateral knee swelling; and that he felt a 
"sensation of buckling" of both knees on at least a monthly 
basis.  He reported generalized stiffness in the mornings.  
He had chronic pain with any type of activity, including 
"any type" of ambulation.  He denied any episodes of 
locking or flare-ups.  He reported that he used knee braces 
for stability.  He reported that his knee problems had been 
"going on for about 6 or 7 years."

Physical examination revealed generalized stiffness and pain 
throughout the knees.  Range of motion testing showed 
extension to 0 degrees bilaterally, and flexion to 130 
degrees bilaterally.  The Veteran reported "some crepitus 
and pain" throughout the range of motion, bilaterally.  
There was no locking, swelling, slippage, or instability.  
Neither knee showed any change after five non-weightbearing 
repetitions.  An X-ray showed "[e]ssentially normal 
bilateral knees."

The examiner diagnosed the Veteran with bilateral 
patellofemoral stress pain syndrome.  The examiner commented 
that the Veteran's disability did not render him totally 
unemployable, although he would have great difficulty 
performing "any type of laboring job."  As to the etiology 
of the disability, the examiner opined, "I really could not 
find much information concerning knee problems during active 
duty.  It is more likely that the knee problems are secondary 
to injuries after active duty as opposed to active duty."

The Board has reviewed all the evidence but is unable to make 
a determination on the claim at this time.  Specifically, the 
Board finds that the claim must be remanded for further 
clarification of the etiology opinion proffered by the 
examiner at the October 2007 VA examination.  The Board notes 
that during service, the Veteran was diagnosed with 
chondromalacia (also known as patellofemoral stress syndrome 
or runner's knee).  The VA examiner made note of this in-
service diagnosis in the examiner's review of the Veteran's 
medical history (although it was incorrectly noted that the 
in-service diagnosis pertained to only the left knee, when it 
actually pertained to both knees).  Despite having made note 
of the in-service diagnosis of chondromalacia at the 
beginning of the examination, the examiner stated (as only 
rationale provided for the negative etiology opinion) that he 
or she "really could not find much information concerning 
knee problems during active duty."

The Board finds that this statement may present a 
contradiction.  Given this possible contradiction in the 
examiner's etiology opinion, and further given the fact that 
the two diagnoses (from 1979 and 2007, respectively) identify 
the same disability (chondromalacia or patellofemoral stress 
syndrome), the Board finds that the claim should be remanded 
for clarification of the opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
same examiner that conducted the 
October 2007 VA joints examination.  
Ask the examiner to clarify the 
etiology opinion regarding the 
Veteran's bilateral patellofemoral 
stress syndrome.  Specifically, ask the 
examiner to opine as to the etiology of 
the Veteran's bilateral patellofemoral 
stress syndrome, and to explain why it 
is or is not related to the bilateral 
chondromalacia (also known as 
patellofemoral stress syndrome) 
diagnosed during service in December 
1979.  If, upon review of the claims 
folder, the examiner determines that a 
new examination is necessary to render 
an adequate opinion, then schedule the 
Veteran for a new examination with the 
examiner.  The examination report 
should reflect that the examiner 
reviewed the claims folder.  All 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
medical findings and lay statements.

Based on a review of the claims folder, 
the examiner should clarify the October 
2007 etiology opinion by providing an 
opinion and an explanation as to 
whether it is at least as likely as not 
that the Veteran's bilateral 
patellofemoral stress syndrome is 
causally related to his period of 
active service.

2.  Then, the AMC should readjudicate 
the claim.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response 
before returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


